DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3837754 to Malcik (“Malcik”).
-From Claim 1: Malcik discloses a gate corner insert 36 configured for insertion into an upright 18, the gate corner insert comprising:
a base 42 having four corners; and
a plurality of protrusions (1st-4th in annotated Figure), each protrusion extending from a respective corner of the base, the base and the plurality of protrusions defining a cavity 41 therebetween, first and second protrusions of the plurality of protrusions defining an opening 44 therebetween in communication with the cavity, the opening and the cavity configured to receive a gate rail 20 therein for removable attachment to the gate corner insert, the removable attachment inhibiting removal of the gate rail from the opening.

    PNG
    media_image1.png
    663
    656
    media_image1.png
    Greyscale

Reproduced from Malcik (Examiner Annotated)
-From Claim 2: Malcik discloses wherein the base 42 includes at least one hole 48 extending therethrough, the at least one hole configured to receive a fastener 13 therethrough [for engagement against the gate rail when the gate rail is received within the opening and the cavity, the engagement of the fastener against the gate rail removably attaching the gate rail to the gate corner insert].
Examiner notes that the recitations in brackets with respect to the hole in the base represent statements of intended use for the hole.
-From Claim 3: Malcik discloses wherein third and fourth protrusions of the plurality of protrusions define a second opening 45 therebetween in communication with the cavity, the second opening disposed on an opposite side of the cavity from the opening and configured to receive the gate rail therein.
-From Claim 4: Malcik discloses wherein the first and second protrusions inhibit lateral movement of the gate rail when the gate rail is received within the cavity and first opening.
-From Claim 5: Malcik discloses wherein a third protrusion of the plurality of protrusions and the first protrusion define a second opening 46  therebetween in communication with the cavity, the opening 44 having a first width and the second opening having a second width, the second width being different than the first width, [the second opening configured to receive a gate rail therein that has a different width than the width of a gate rail that the opening is configured to receive].
-From Claim 6: Malcik discloses wherein the opening 44 is configured to receive a gate rail in a first direction, wherein the second opening 46 is configured to receive a gate rail in a second direction, and wherein the first direction is orthogonal to the second direction.
-From Claim 7: Malcik discloses wherein the first and second directions are orthogonal to a direction that the plurality of protrusions extend from the base.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues Malik does not anticipate claim 1, as now amended, because: 
“Malik . . . teaches that its top (42) is formed with four rectangular side walls (37, 38, 39, 40) extending therefrom; see Malik col. 3, Il. 21-23. These side walls form a closed perimeter adjacent the surface of top 42, see Malik Fig, 6 and 10. This is different from the claimed invention wherein the protrusions extend only from the corners, leaving the surface of the base area in between the corners open. 
As to the slots that are formed in the side walls of Malik, i.e. slots 44, 45, 46, 47: these slots are distal from top 42; that is they are formed only at a portion of the far end of the side walls that are away from the surface of top 42, thereby leaving still leaving the side walls to form a closed perimeter around the surface of the top.  Thus, even if one were to assume, pro arguendo, that these slots somehow comported with the claimed protrusion . . they still do not extend only from a respective corner of top 42 . . . .”
Examiner disagrees.
Remarks, 4-5 (emphasis in original).
	Examiner disagrees.
During examination of a patent application, pending claims are given their broadest reasonable construction consistent with the specification.  In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).  Claim 1, as amended, requires that the base have four corners, and that each protrusion extend from a respective corner of the base.  In Malcik, the base 42 has four corners.  In Malcik, the protrusions identified by the Examiner (i.e., “1st-4th”) do each extend from a respective one of the four corners of the base.  Going from the base, to the tip of each protrusion, there is a continuous, uninterrupted line of material.  The fact that there is also material between the protrusions (i.e., what Applicant is calling the “side walls 37-40) does not prevent the protrusions from extending from the corners of the base.

    PNG
    media_image1.png
    663
    656
    media_image1.png
    Greyscale

Accordingly, given the broadest reasonable interpretation of the claims, the Examiner maintains that claim 1 is anticipated by Malcik.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        7/15/2022